DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
	Claims 68 and 76-85 are allowed, with claim 68 being the independent claim. 

Response to After Final Consideration Pilot 2.0 Request
	The AFCP Program Request is acknowledged and granted. Accordingly, the amendments to the claims have been considered and the search has been updated. Based on the updated search and consideration in light of the amended claims, independent claim 68 is deemed to be in condition for allowance, as indicated above. In addition, dependent claims 76-85 are also allowed due to their dependence on the allowable independent claim 68. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, with separate sections addressing claim objections, 35 U.S.C. 101 rejections, and prior art rejections.  

Claim Objections 
	Claim 74 was previously objected to due to the abbreviation “q” as recited in previously pending claim 74. In addition, claim 75 was previously objected to due to the abbreviations “PM”; “L” ; “PS” ; and “PS”, as recited in previously pending claim 75. Although claims 74 and 75 are canceled, because the subject matter of these claims is now incorporated into claim 68, these objections to previously pending 74 and 75 are being addressed now in the context of pending claim 68. 
	During the interview (telephonic interview dated 0602/2022), it was agreed that the objection to the abbreviation “q” as previously recited in claim 74 should be withdrawn, and thus, no objection is made to the abbreviation “q” as presently recited in amended claim 68. 
	Furthermore, it was also agreed during the interview that with respect to previously pending claim 75, the objections to the abbreviations “PM” and “L” would be resolved if the abbreviations “PS” and “PD” were sufficiently defined. Upon reviewing amended claim 68, Examiner agrees that the abbreviations “PS” and “PD” are sufficiently defined in amended claim 68, and further respectfully notes that it was previously agreed on that the abbreviations “TD” and “TS” are already sufficiently defined in claim 68. Thus, no objections are made to the abbreviations in amended claim 68. 
	Claim 83 was previously objected to for the abbreviation “ACD”, and claim 84 was previously objected to for the abbreviation “SHAPE.” During the interview, it was agreed that the abbreviations “ACD” and “SHAPE” are sufficiently defined in claim 83 and 84, respectively. Thus, no objections are made to the abbreviations in claims 83 and 84. 
	Accordingly, all previously applied claim objections are withdrawn. 

35 U.S.C. 101 Rejections
	Claims 68-71 and 74-84 were previously rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. During the interview, it was agreed that the rejections under 35 U.S.C. 101 should be withdrawn. 
	Accordingly, the claim rejections under 35 U.S.C. 101 are withdrawn. 


Prior Art Rejections 
	With respect to the prior art, Examiner initially notes that it was previously indicated that claims 75-79 are free from prior art (see page 15 of Non-Final Rejection dated 04/06/2022).  
	During the interview, it was confirmed that claim 74 is not rejected under 35 U.S.C. 102. It was also confirmed that the only outstanding objection or rejection to claim 75 is the aforementioned claim objection based on the abbreviations, which have since been withdrawn. 
	Independent claim 68 is amended to effectively incorporate the subjected matter of dependent claims 69, 71, 74, and 75. Thus, since independent claim 68 as presently amended includes the subject matter of dependent claims 69, 71, 74, and 75, independent claim 68 is now also free from prior art (due to the inclusion of the subject matter of previously pending claim 75, was had already been indicated as free from prior art). 
Despite previously having been indicated as free from prior art, the search was updated in light of the amendments to the independent claim. After an updated search, no additional prior art references were identified that would make obvious the features of amended independent claim 68. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
The title of the invention has been changed, as per MPEP 606, to be more descriptive of the
invention, as indicated on the Bib Data Sheet.


Conclusion
Claims 68 and 76-85 are allowed, with claim 68 being the independent claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793